Event Name: Q3 2010 Computer Sciences Corporation Earnings Conference Call Event Date: 2010-02-10 Participant: Operator; Conference call speaker: Bryan Brady;CSC;VP of IR Conference call speaker: Mike Laphen;CSC;Chairman, President and CEO Conference call speaker: Mike Mancuso;CSC;VP and CFO Participant: Darrin Peller;Barclays Capital;Analyst Participant: Adam Frisch;Morgan Stanley;Analyst Participant: Bryan Keane;Credit Suisse;Analyst Participant: George Price;Stifel Nicolaus;Analyst Participant: Karl Keirstead;Kaufman Brothers;Analyst Participant: Ashwin Shirvaikar;Citi;Analyst Participant: Sri Anantha;Oppenheimer & Company;Analyst Participant: Tien-Tsin Huang;JPMorgan;Analyst Participant: Steve Morteman;UBS;Analyst Participant: Rod Bourgeois;Sanford C. Bernstein & Company;Analyst +++ presentation Operator: Good day, everyone, and welcome to the CSC fiscal year 2010 third-quarter earnings conference call. Today's call is being recorded. For opening remarks and introductions, I would like to turn the call over to Mr. Bryan Brady, Vice President of Investor Relations. Please go ahead, sir. Bryan Brady: Thank you, operator. Good morning, everyone, and welcome to CSC's earnings call for the third quarter of our fiscal year 2010. We hope you've had a chance to review our financial results, which were issued earlier this morning. With me today are Mike Laphen, our Chairman and Chief Executive Officer, and Mike Mancuso, our Chief Financial Officer. As usual, this call is being webcast at CSC.com, and we've also posted slides to our website to accompany this discussion. If you can turn to slide 2, there's the usual reminder that statements made during this call that are not historical facts may be considered forward-looking statements under the Private Securities Litigation Reform Act of 1995.
